1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   PERRY C. BLAIR,                                  )   Case No.: 1:14-cv-01156-LJO-SAB (PC)
                                                      )
12                   Plaintiff,                       )
                                                      )   ORDER REGARDING PLAINTIFF’S SECOND
13          v.                                            MOTION FOR EXTENSION OF TIME TO FILE
                                                      )   EXHIBITS FOR EVIDENTIARY HEARING ON
14                                                    )   OCTOBER 24, 2018
     CDCR, et al.,
                                                      )
15                   Defendants.                      )   [ECF No. 116]
                                                      )
16                                                    )

17          Plaintiff Perry C. Blair is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19          An Albino evidentiary hearing is set in this matter for October 24, 2018.

20          Currently before the Court is Plaintiff’s second motion for an extension of time to file exhibits,

21   along with a copy of exhibits Plaintiff seeks to admit at the evidentiary hearing. (ECF No. 116.)

22          In the order setting the hearing, the parties were ordered to file exhibit lists, along with two

23   copies of their exhibits on or before September 24, 2018. On September 27, 2018, Plaintiff filed a

24   request for an extension of time to file his exhibits. (ECF No. 11.) On October 1, 2018, the Court

25   granted Plaintiff’s request for an extension of time to file his exhibits and the exhibits are due on or

26   before October 15, 2018. (ECF No. 114.)
27   ///

28   ///

                                                          1
1             The Court takes notice of Plaintiff’s exhibits submitted on October 3, 2018, and such exhibits

2    may be admitted at the evidentiary hearing subject to the proper foundation and applicable rules.

3
4    IT IS SO ORDERED.

5    Dated:     October 9, 2018
6                                                       UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
